DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 has been canceled.  Claim 1, 50, and 61 have been amended.  Claims 1, 4, 5, 7-9, 20-22, 40, 50, 61, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, and 106-111 are pending and under consideration.

The effective filing date for the instant application is thus considered to be 5/24/2018 for the reasons set forth in the prior action.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 50 and 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for partial reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of 
(A) Applicant’s arguments regarding Peptides 23 and 10 are persuasive.
(B) The interaction of “P” with the antibody paratope is highly specific to the structure of the antibody variable chain sequences which comprise the antibody paratope.  A “P” peptide with a high degree of interaction at neutral pH with a particular antibody paratope or CDR would not be expected to retain the same interaction when the sequence of the antibody variable chain or CDR was changed.  The specification provides data regarding peptides which unmasks the antibody paratope at acidic pH wherein the antibody was an anti-CTLA-4 antibody.  The specification identifies the anti-CTLA4 antibody only as clone 9D9 (paragraph [00114]), and the sequences of the modified 9D9 antibodies have been provided however, claim 50 is not limited to the 9D9 anti-CTLA-4 antibody.  No sequences have been disclosed for the PD-L1 antibody used to make the modified antibodies with Peptides 20-24 and 27-31 in claim 61.  The specification discloses the light and heavy chain variable regions of atezolizumab, a PD-L1 antibody as SEQ ID NO:68 and SEQ ID NO: 67.
Claim 50 has been amended to require a complementarity determining region sequence derived from antibody sequences SEQ ID NO: 62 and 67.  Claim 61 has been amended to require a complementarity determining region sequence derived from antibody sequences SEQ ID NO: 68 and 70.  When given the broadest reasonable interpretation, “a complementarity determining region sequence” reads on a single CDR from the light chain and a single CDR from the heavy chain.  This does not provide for structure of the antibody variable chain sequences which comprise the antibody paratope or a CDR that was critical to antigen binding.  Thus a “P” peptide with a high degree of interaction at neutral pH with a particular antibody paratope or particular CDR would not be expected to retain the same interaction when the sequence of the antibody variable chain or CDR was changed. Thus, one of skill in the art would be subject to undue experimentation in order to make the modified antibody of claims 50 and 61 using any anti-CTLA4 antibody or anti-PD-L1 antibody having variable chains which differ from the antibodies used in instant Tables 4 and 5.

Claims 1, 4, 5, 7-9, 20-22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99, 106-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
(A) This is a written description rejection.
Claims 1, 4, 5, 7-9, 20, -22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99. 106-111 are drawn to a genus of modified antibodies having the formula A-L-P, wherein P is a peptide that reduces the binding of “A”, the antibody, to the target antigen at physiological pH and does not reduce the binding of A to the target antigen at acidic pH.  
Claim 50 encompasses a modified antibody comprising a CDR from the 9D9 light chain of SEQ ID NO: 62 and a CDR from the 9D9 heavy chain of SEQ ID NO: 67, wherein the target antigen is CTLA-4 and the peptide, P, is selected from peptides 1, 2, 5, 6, 10, 13, 26, 14 and 15. 
Claim 60 encompasses a modified antibody comprising a CDR from the Atezolizumab light chain of SEQ ID NO: 68 and a CDR from the Atezolizumab heavy chain of SEQ ID NO: 70, wherein the target antigen is PD-L1 and the peptide, P, is selected from peptides 20, 27, 21, 22, 23, 28, 29, 30, 31 and 24.
The specification teaches that the peptide “P” activates the modified antibody at acidic pH by exposing the antigen binding site of the antibody for engagement with respective target antigen (paragraph [0039]).  Thus the lowered, weakened or lack of interaction of “P” with the antibody paratope at acidic pH is required to provide the binding of the antibody to the cognate antigen.  The interaction of “P” with the antibody paratope is highly specific to the structure of the antibody variable chain sequences which comprise the antibody paratope.  A “P” peptide with a high degree of interaction at neutral pH with a particular antibody paratope or CDR would not be expected to retain the same interaction when the sequence of the antibody variable chain or CDR was changed.  The specification provides data regarding peptides which unmasks the antibody paratope at acidic pH wherein the antibody was an anti-CTLA-4 antibody.  The specification identifies the anti-CTLA4 antibody only as clone 9D9 (paragraph [00114]), and the sequences of the modified 9D9 antibodies have been provided however, claim 50 is not limited to the 9D9 anti-CTLA-4 antibody because the claim minimally requires only one CDR from the light chain of SEQ ID NO:62 and one CDR from the heavy chain of SEQ ID NO:67.  Claim 61 
Claims 1, 4, 5, 7-9, 20, -22, 40, 77, 79, 80, 82, 84, 85, 87, 89, 94-99. 106-111 encompass any antibody that binds to a target antigen.  Thus the antibody paratopes encompassed by the claims are highly variable.  The Peptides 1, 2, 5, 6, 10, 13, 14, 15, 20-24, 26-31 having EC values of 4.9 and above for the two antibodies used in Tables 4 and 5 are not representative of the genus of peptides encompassed by the instant claims, because said genus would have peptides specific to the interaction with the variable chains of the particular antibody.  The specification has not provided a correlation between a particular structure within a peptide and the ability to interact with any variable chain within any antibody at physiological pH such that the interaction at acidic pH is diminished.  One of skill in the art would not be able to envisage a particular peptide having the required properties in conjunction with a specific antibody as one could envision a member of a well-described genus.  One of skill in the art would reasonable conclude that applicant was not in possession of the claimed genus of modified antibodies requiring the peptide “P” having the recited properties at the time of filing.
	(B) This is a new matter rejection
Claim 50 has been amended to require that the modified antibody comprises a CDR derived from SEQ ID NO: 62 and SEQ ID NO: 67.  
Claim 61 has been amended to require that the modified antibody comprises a CDR derived from SEQ ID NO: 68 and SEQ ID NO: 70.  
The originally fled disclosure provides support for a modified 9D9 antibody comprising the entire light chain variable region and heavy chain variable regions of SEQ ID NO:62 and SEQ ID NO: 67 modified by Peptides 1, 2, 5, 6, 10, 13, 26, 14 and 15.  The originally fled disclosure provides support for a modified atezolizumab antibody comprising the entire light chain variable region and heavy chain variable regions of SEQ ID NO:68 and SEQ ID NO: 70 modified by Peptides 20, 27, 21, 22, 23, 28, 29, 30, 31 and 24.
The originally filed disclosure fails to provide support for “modified antibody comprising a complementarity determining region sequence” derived from the antibody sequences of SEQ ID NO: 62 and 67, or SEQ ID NO: 68 and 70. 
One of skill in the art would reasonably conclude that applicant was not in possession of invention at the time of filing.

The rejection of claims 1, 4, 5, 7, 40 and 111 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (WO2013/192546) as evidenced by Zhong et al (International Journal of Oncology 2013, Vol. 42, pp. 373-383) is withdrawn in light of applicant’s amendment of claim1.

All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643